department of the treasury internal_revenue_service washington d c date number info release date uilc cc tege eoeg et1 genin-109486-02 memorandum for director internal_revenue_service center kansas city mo attn entity control from subject office of division counsel associate chief_counsel tax exempt and government entities cc tege eoeg et1 - genin-109486-02 railroad retirement act tax status in accordance with the coordination procedure established between the service and the railroad retirement board rrb the rrb has provided us with a notice announcing a name change_of a covered employer effective date for the following please take the appropriate action regarding this business cc will e mcleod
